GAS 24SB           (Rev. 06/18) Judgment in a Criminal Case
DC Custody TSR



                                               United States District Court
                                                          SOUTHERN DISTRICT OF GEORGIA
                                                                   SAVANNAH DIVISION

              UNITED STATES OF AMERICA                                                 JUDGMENT IN A CRIMINAL CASE


                                         V.



                               Leonard Washington
                                   aka "Guzzi"                                         Case Number;                4;17CR00263-I

                                                                                       USM Number;                 21799-032




                                                                                       Jonathan J. Hunt
THE DEFENDANT:                                                                         Defendant's Attorney

^ pleaded guilty(o Counts                 8, 9, 10, 19, 20,21,22,23,28, and 29

□ pleaded nolo contendcre to Count(s)                              which was accepted by the court,
□ was found guilty on Count(s)                              after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                                     Nature of Offense                                         Offense Ended               Counts


21 U.S,C.§ 841(3X1),                                Distribution of MDMA (Ecstasy)                            March 22,2017                  8
21 U.S.C. §§ 841(bXl)(C) and 851

21 U.S.C. § 841(aXl),                               Distribution of marihuana                                  April 4, 2017
21 U.S.C. §§841(bXIXD) and 851

SEE ADDITIONAL COUNTS ON PAGE 2


      The defendant is sentenced as provided in pages 3 through                   _8       of this Judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984,
□ The defendant has been found not guilty on Count(s)

IS Count           I            is dismissed as to this defendant on the motion of the United States.

         It is ordered that the defendant must notify the United States Attomey for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this Judgment are fully paid. If ordered to
pay restitution, the defendant must notify the Court and United States Attomey of material changes in economic circumstances.

                                                                                  January 24. 2019
                                                                                  Date of Imposition of Judgment



                                                                                  Signature of Judge
         So
                         ar
      Q(—or              Cl_                                                      William T. Moore, Jr.
                                                                                  Judge, U.S. District Court
                        cc
                        CV'                                                       Name and Title of Judge

        c:
             U-)                                                                  Date

                       eta
                       k'-'V
